Citation Nr: 0301146	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  02-02 2041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manchester, New Hampshire


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from 
January 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Hampshire.  By way of the referenced decision, 
the RO granted the veteran an increased disability 
evaluation of 30 percent for his PTSD.  The veteran 
perfected a timely appeal of the RO's January 2002 rating 
decision.  Inasmuch as the RO's grant of a 30 percent 
rating is not the maximum benefit under the rating 
schedule, the claim for an increased evaluation for PTSD 
remains in controversy and, hence, it is a viable issue 
for appellate consideration by the Board.  


FINDING OF FACT

The veteran's clinical signs and manifestations of PTSD 
have resulted in no more than occupational and social 
impairment with an occasional decrease in work efficiency 
and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversational normal), due to symptoms such as: depressed 
mood, anxiety, irritability, sleep impairment, social 
isolation, and mild memory loss (such as forgetting names, 
direction, and recent events).


CONCLUSION OF LAW

The criteria for an increased rating in excess of 30 
percent for post traumatic stress disorder are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3. 4.7, 4.130, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2001); 38 C.F.R. §§ 3.102, 
3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b) (2002).

The record reflects that with particular respect to his 
claim seeking an increased rating in excess of 30 percent 
for PTSD, the veteran has received the degree of notice 
which is contemplated by law.  The RO specifically 
provided the veteran with a copy of the January 2002 
appealed rating action in this case, in addition to a 
February 2002 statement of the case.  These documents 
notified the veteran of the evidence needed to 
substantiate a claim in excess of his currently assigned 
30 percent rating.  By way of the aforementioned 
documents, the veteran was also specifically informed of 
the cumulative evidence already having been previously 
provided to VA, or obtained by VA on his behalf.  In this 
manner, VA more narrowly assessed and articulated for the 
veteran his obligation to provide any outstanding 
evidence, if existent, necessary for purposes of 
adequately satisfying the regulatory requirements for an 
increased PTSD disability evaluation.  Finally, the RO's 
January 2002 rating decision and February 2002 statement 
of the case provided the veteran with the reasons and 
overall rationale for the determination made regarding the 
assignment of a 30 percent disability evaluation, and no 
higher, for his PTSD.

The record also discloses that VA has additionally met its 
duty to assist the veteran in obtaining evidence necessary 
for purposes of substantiating a higher disability 
evaluation for PTSD.  First, the RO made reasonable 
efforts to develop the record in that the veteran's 
service medical records were obtained and associated with 
the claims folder.  The veteran's non-VA outpatient 
treatment records have likewise been associated with the 
claims folder.  Lastly, in December 2001 the veteran 
underwent a VA examination, and a copy of the examination 
report is of record.

Therefore, under the circumstances, VA has satisfied both 
its duty to notify and assist the veteran in this case, 
and adjudication of this appeal without remand to the RO 
for additional consideration under the new law poses no 
risk of prejudice to the veteran.  See e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, the 
veteran's appeal is ready for appellate review.

II.  Factual Background.

In August 2001 the veteran filed a claim seeking a higher 
disability evaluation for his service-connected PTSD 
disability.  

VA outpatient treatment records dated from August 2001 
through January 2002 indicate the veteran was receiving 
on-going psychiatric treatment.  An August 30, 2001, 
notation reflects that on this particular occasion, the 
veteran was pleasant and appropriate with exam.  It was 
noted that he was well kept and maintained.  The veteran 
displayed normal psychomotor activity.  His speech was of 
normal rate, volume, latency, and amount.  The veteran's 
mood was described as good.  His affect was full and 
appropriate.  His thought process was logical and goal 
directed.  There was no looseness of association, 
tangentially, circumstantial or flight of ideas.  The 
veteran had no auditory hallucinations, visual 
hallucinations, tactile hallucinations or delusions.  No 
paranoid thoughts were noted.  The veteran denied suicidal 
ideas, homicidal ideas, and violent ideas.  The examiner 
noted that the veteran was at low risk of harm to self or 
others.  The veteran was assigned a general assessment of 
functioning (GAF) score of 60.  In October 2001 the 
veteran was assigned GAF scores of 55 and 60.  Finally, in 
December 2001, the veteran was assigned a GAF score of 58.

In December 2001, the veteran also underwent a VA 
examination.  It was noted that the veteran currently 
lived with his wife.  They had been married for 20 years.  
The veteran had two daughters, ages 17 and 19.  The 
veteran reported that his relationship with his wife was 
"okay."  The veteran reported that his relationship with 
his daughters was good, although the examiner noted that 
this contradicted an earlier statement.  It was noted that 
the veteran currently worked as a mechanical technician, 
making printing press parts.  The veteran reported that he 
had been at this job for about 10 years.  The veteran 
reported that he sometimes got agitated at work.  Prior to 
his current job, the veteran had been out of work for 
about two years and before that, he had had many jobs.  

Mental status examination revealed that the veteran 
appeared physically healthy and well groomed.  His 
behavior was described as 'quite tense.'  The veteran had 
an extreme stutter, and his mood was anxious.  The 
veteran's affect was commensurate with his mood.  There 
were no indications of depersonalization or derealization.  
It was noted that that the veteran did have auditory 
hallucinations where he heard people talking or hollering 
in the background, although there was no one there.  There 
were no reported illusions.  The veteran exhibited a 
thought process that suggested that he was easily 
distractible.  The veteran oftentimes lost track of the 
questions or answers of a previous question because a new 
thought came into his mind.  There were no preoccupations.  
He was obsessively worried about being caught without 
supplies.  The veteran reported that he had suicidal 
ideation in the past year, but no homicidal ideation.  The 
veteran was oriented to person, place and time.  The 
examiner noted that the veteran was most likely 
functioning in the average range of intelligence.  The 
examiner noted that the veteran's long-term, short-term 
memory appeared to be, for the most part, within normal 
limits.  There was some indication that his immediate 
short-term memory was poor due to difficulties with 
attention and concentration.  The veteran's level of 
abstraction and insight was minimal.  The examiner 
indicated that the veteran's judgment was good enough for 
him to handle his own funds.  The examiner noted that 
veteran experienced depression and sleep disturbance.  It 
was also noted that the veteran felt a sense of detachment 
or estrangement from others.  He had a restricted range of 
affect.  The veteran also had irritability and outbursts 
of anger.  He was hypervigilent and had difficulty 
concentrating.  Additionally, the veteran had exaggerated 
startle response.  The examiner noted that people at work 
had been making loud noises just to see the veteran jump.  
The disturbance had been going on for more than a month, 
and it caused the veteran significant distress in social 
and occupational functioning.  Diagnoses was chronic, 
moderate PTSD, and a GAF score of 51 was assigned.

More recent VA outpatient treatment records dated in 
January and February 2002 indicate the veteran continued 
his VA psychiatric treatment.  In February, the veteran 
was assigned a GAF score of 60.

III.  Analysis

Disability evaluations are assigned by applying a schedule 
of ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  Id.  The VA has 
a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons 
and bases for its conclusions.  Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).

VA regulations require that disability evaluations be 
based upon the most complete evaluation of the condition 
that can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as 
to reflect all elements of the disability.  Medical as 
well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).

Moreover, pertinent regulations do not require that all 
cases show all findings specified by the Rating Schedule, 
but that findings sufficiently characteristic to identify 
the disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2001).  
Therefore, when there is a question as to which of two 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).

When after a careful review of all available and assembled 
data a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in 
favor of the claimant.  38 C.F.R. § 4.3 (2001).

In the present case, the veteran filed his claim seeking 
an increased rating for his PTSD disability in August 
2001, after the regulatory criteria under the rating 
schedule for evaluating mental disorder were amended, 
effective from November 7, 1996.  Thus, only the amended 
regulations are for application in this case.  Cf. Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

Under the amended criteria of diagnostic code 9411, 
effective November 7, 1996, a 
30 percent evaluation is assigned for occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to symptoms such as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory loss 
(such as forgetting names, direction, and recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and 
social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessive rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting), and; inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is assigned where the evidence shows 
total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  Id.

Based on a close and careful review of the relevant 
medical evidence in this case, to include the veteran's 
recent December 2001 VA examination report and copies of 
the veteran's VA outpatient treatment records dated from 
August 2001 through February 2002, the Board finds that 
the degree of impairment currently associated with the 
veteran's PTSD more nearly approximates the criteria for a 
30 percent rating under Diagnostic Code 9411.  See 
38 C.F.R. § 4.7.  While the GAF scores which the veteran 
has been assigned (ranging from 51 to 60) indicate that 
the symptoms associated with his PTSD have been deemed to 
be in the moderate range, such symptoms are nevertheless 
more consistent with those symptoms which are contemplated 
under a 30 percent evaluation.  See 38 C.F.R. § 4.130 
(2002) (incorporating by reference the VA's adoption of 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Third & Fourth 
Editions (DSM-III & DSM-IV), for rating purposes.)  More 
specifically, the bulk of the medical evidence supports a 
finding that the veteran's clinical signs and 
manifestations of PTSD have resulted in no more than 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversational normal), due to 
symptoms such as: depressed mood, anxiety, irritability, 
sleep impairment, social isolation, and mild memory loss 
(such as forgetting names, direction, and recent events).  
Accordingly, the Board determines a current assignment of 
a 30 percent rating for the veteran's PTSD and no higher, 
has been shown to be appropriate.

An increased rating of 50 percent is not warranted as 
there is no evidence of increased symptomatology such as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty understanding complex commands, impaired 
judgment, impaired abstract thinking, or impairment of 
short and long-term memory so as to result in occupational 
and social impairment with reduced reliability and 
productivity.  Of greater significance, neither a review 
of the veteran's December 2001 examination report or his 
VA outpatient records indicates that the veteran suffers 
from deficiencies in most areas such as work, family 
relations, judgment, and thinking so as to warrant an 
increased 70 percent evaluation.  Rather, the veteran's 
December 2001 examination report reflects while quite 
tense and anxious, the veteran was nevertheless well 
oriented as to person, place and time.  He displayed no 
evidence of a thought process disorder other than that 
which indicated that he was easily distractible.  The 
veteran's affect also remained appropriate.  The examiner 
noted that the veteran's long-term/short-term memory 
appeared to be, for the most part, within normal limits.  
Finally, while the veteran indicated at the time of his VA 
examination that he had been suicidal for the past year, 
his VA outpatient records dated during the referenced 
period contained no such indications.  The veteran did 
indicate that he had no homicidal ideation.  The veteran 
also maintains his personal appearance and hygiene.  In 
regards to social relationships, the evidence indicates 
the veteran has maintained his marriage for 20 years, 
despite some difficulties.  The veteran also maintains a 
relationship with his daughters.  Following the veteran's 
December 2001 examination, the examiner noted the veteran 
was competent to manage his benefits.  Therefore, in the 
absence of a recorded increase in symptomatology and given 
the veteran's ability to partially function in a social 
and industrial capacity, the Board determines that the 
evidentiary record does not support a finding that an 
increased rating in excess of the veteran's current 30 
percent rating is warranted for the veteran's PTSD.

In the same respect, the Board notes that there is no 
evidence of an exceptional or unusual disability picture 
with related factors, such as marked interference with 
employment or frequent periods of hospitalization, so as 
to warrant referral of the case to appropriate VA 
officials for consideration of an extra schedular rating 
under 38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).  In this regard, the record does not 
reflect that the veteran's PTSD has recently required him 
to undergo hospitalization, nor is there any indication 
that the veteran has experienced marked interference in 
his employment due to his PTSD.  Consequently, while the 
veteran's PTSD may well cause him some impairment in his 
daily activities, there is nothing in the record to 
distinguish his case from the cases of numerous other 
veteran's who are subject to the schedular rating criteria 
for the same disability.  Thus, based on the record, the 
Board finds that the currently assigned 30 percent 
schedular rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411, has already adequately addressed, as far as can 
practicably be determined, the average impairment of 
earning capacity due to the veteran's service-connected 
PTSD. See 38 C.F.R. § 4.1; Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
evaluation itself is recognition that industrial 
capabilities are impaired).  Therefore, in the absence of 
such factors, the criteria for submission for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for an increased initial rating in excess 
of 30 percent for PTSD.

Full consideration has also been given to the requirement 
of 38 C.F.R. § 4.3 to resolve any reasonable doubt 
regarding the current level of the veteran's disability in 
his favor, however, the medical evidence in this case does 
not create a reasonable doubt regarding the current level 
of his disability.  Thus, the reasonable doubt doctrine 
does not apply.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating in excess of 30 percent 
for post traumatic stress disorder is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

